Citation Nr: 0216409	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a vision disorder.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran retired from the military in July 1959 after 
serving over twenty years on active duty.  During that time, 
he was held as a prisoner of war (POW) in Japan and the 
Philippines from May 7, 1942, to September 2, 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's eye disabilities, pseudoaphakia of the 
right eye and pterygium of the left eye, were objectively 
demonstrated many years after service and are not 
etiologically related to service.  

3.  The veteran's hypertension is etiologically related to 
service.  

4.  Prior to October 12, 2002, the veteran's degenerative 
joint disease of the lumbar spine was manifested by slight 
limitation of motion without pain, fatigability, 
incoordination, muscle spasm or neurological deficits. 

5.  From October 12, 2002, the veteran's degenerative joint 
disease of the lumbar spine is manifested by findings 
productive of severe limitation of motion.  



CONCLUSIONS OF LAW

1.  A vision disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

2.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine, prior to 
October 12, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5292, 5293, 5295 (2002).  

4.  The criteria for a 40 percent rating for degenerative 
joint disease of the lumbar spine, from October 12, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5292, 5293, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the December 1999 Statement of the Case 
(SOC), and the August 2000 and April 2002 Supplemental 
Statements of the Case (SSOC), the veteran was provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claims on appeal.  The SOC and 
subsequent SSOCs also notified the veteran of the pertinent 
laws and regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, VA medical 
records, private physician statements and reports of VA 
examinations.  The veteran has not identified any outstanding 
evidence.  

Although the veteran received detailed information as to what 
evidence was required to substantiate the claims, a review of 
the record reveals that he has not been advised as to the 
obligations of VA and the veteran in obtaining evidence in 
regards to the claims on appeal.  However, given that the 
Board has granted the veteran's motion to have his case 
advanced on the docket due to ill health and age, the Board 
finds that to delay this case any further to correct the 
procedural defect would not be in the veteran's best 
interests.  Therefore, the Board will to proceed to 
adjudicate the merits of the claims.  

I.  Service Connection

Factual Background

The service medical records include a report of examination 
in September 1945 wherein a refractive error of both eyes was 
noted.  On evaluation in March 1959, visual acuity was 20/20 
in both eyes.  It was noted that there was no eye disease and 
that the veteran did not need glasses at present.  Visual 
acuity on separation examination in June 1959 was 20/20.  The 
records are negative for complaint, treatment or diagnosis of 
a heart condition or hypertension.  They do note that the 
veteran suffered from beriberi while a POW.  

VA medical records, including reports of examination, dated 
from 1960 to 1989 reflect the following: VA examination in 
August 1960 noted a blood pressure reading of 165/60.  A POW 
examination in September 1983 noted that the veteran had a 
pterygium of the left eye that was beginning to cover the 
pupil and hypertension.  Hypertension was also diagnosed on 
VA examinations in July 1985 and October 1989.  

On VA eye examination in September 1999, the veteran denied 
any eye injury while in service.  He indicated that he 
underwent cataract surgeries on the right and left eye in 
1985 and 1994, respectively.  He underwent a VI capsulotomy 
in the left eye in 1995.  He also underwent a lens 
replacement in the right eye approximately a week ago.  On 
examination, corrected visual acuity was 20/40 in both eyes.  
Motility was full.  Visual fields were full to confrontation 
bilaterally.  Pupil examination revealed no relative afferent 
pupillary defect.  Anterior segment revealed mild ptosis 
secondary to dermatochalasis bilaterally.  Corneal and 
conjunctival examination revealed a pterygium in the left 
eye.  It was noted that the veteran wore a patch over the 
right eye.  The diagnoses were pseudophakia in both eyes and 
pterygium in the left eye.  The examiner noted that the 
pterygium was most likely secondary to a degenerative process 
that could be hastened by excess sun exposure, but was very 
common in elderly men.  The examiner stated that a large 
percentage of men in their late 70's will have either 
pinguecula or pterygium and that this was unlikely to have 
been the result of the veteran's experiences during service.  
The report of examination notes that the veteran's claims 
file was reviewed prior to the examination.  

On VA heart examination, the veteran reported that he was 
diagnosed with hypertension and began treatment more than 20 
years ago.  He denied previous myocardial infarction or 
cerebrovascular accidents.  He did complain of rare chest 
pains, usually when working in his yard, bending over without 
radiation of the pain or associated diaphoresis.  He became 
slightly short of breath at those times and had occasional 
irregular heartbeat.  On examination, blood pressure readings 
were 196/98 (seated), 190/92 (supine) and 180/102 (standing).  
An electrocardiogram showed a normal sinus rhythm with first 
degree A-V block, otherwise unremarkable.  Chest x-ray showed 
normal cardiac silhouette without acute infiltrate.  The 
diagnoses were essential hypertension and first degree A-V 
block but otherwise normal cardiac examination.  

In an undated statement, Dr. R. P., a private 
ophthalmologist, reported that the veteran was a patient of 
his and that the veteran's eye problems consisted of 
pseudophakia bullous hepatopathy of the right eye and 
pterygium of the left eye.  The physician stated that the 
pterygium of the left eye may be related to forced labor 
during World War II.  A report from Dr. P. dated in June 1999 
stated that the veteran came to him in May 1999 with 
complaint of an irritated right eye with blurry vision.  He 
was found to have swelling and blisters on the right cornea 
as a result of the type of implant he had in the eye.  The 
central cornea was fairly clear and vision was 20/40.  

On VA heart examination in March 2001, the veteran's blood 
pressure was 250/115.  Physical examination revealed no 
pertinent abnormalities.  The diagnosis was severe 
hypertension.  The examiner noted that there was no evidence 
of ischemic heart disease at that time.  On VA psychiatric 
examination, the examiner indicated that it was possible that 
the veteran's extremely high blood pressure was secondary to 
the significant anxiety that he experienced with leaving his 
home.  

The veteran was afforded another VA examination in October 
2002.  At that time, his blood pressure was 202/90.  His 
heart had regular rate and rhythm without murmurs, gallops or 
rubs.  Neck examination was remarkable for a right carotid 
bruit.  It was noted that the veteran suffered from 
hypertension.  The examiner concluded that the veteran had 
not been diagnosed with coronary artery disease, but that 
should coronary artery disease be diagnosed this could be 
likely due to a history of wet beriberi which is consistent 
with his POW history.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain diseases, 
including hypertension, if the disability becomes manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Upon review of the evidence of record, the Board finds that 
service connection for a vision disorder is not warranted.  
While the evidence reflects that the veteran has a pterygium 
of the left eye and pseudoaphakia of the right eye, the 
conditions were not shown until many years after service and 
there is no medical opinion linking the conditions to his 
period of active military service.  In this regard, the Board 
notes that Dr. R. P.'s undated statement wherein he opines 
that the veteran's pterygium may be related to forced labor 
during World War II is too speculative to constitute 
competent evidence of a nexus with service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative); see also, 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  Dr. P.'s statement itself admits of no 
basis in the evidence of record for the opinion.  Given the 
lack of a basis in the record and the purely speculative 
nature of Dr. P's opinion, the Board concludes that it is not 
entitled to any probative weight.  On the other hand, the 
record contains a nonspeculative opinion that the veteran 
does not have a current eye disability that is causally 
related to service and that opinion is based upon a review of 
the record.  This opinion is entitled to great probative 
weight.  Therefore, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a vision disorder.  

The Board, however, does find that the medical evidence 
supports the grant of service connection for hypertension.  
The evidence suggests that the veteran's hypertension began 
while on active service.  In this regard, the Board notes 
that high blood pressure readings were first noted in August 
1960, approximately a year after service.  As such, the Board 
feels that service connection for hypertension is warranted.  
38 C.F.R. § 3.303(d).  

II.  Increased Rating

Factual Background

On VA spine examination in September 1999, it was noted that 
the veteran stood with a slight stoop.  He walked slowly and 
hesitantly but heel and toe walking was intact, which 
indicated adequate coordination.  There was no fatigability 
noted during the examination.  Range of motion of the low 
back was flexion to 100 degrees without significant pain, 
extension to 30 degrees and lateral bending to 20 degrees in 
each direction.  There was no palpable paraspinous muscle 
spasm over the lumbar region.  Straight leg raising was 
negative bilaterally.  Reflexes were 2+ and symmetrical and 
there was no sensory deficits noted of the lower extremities.  
X-rays revealed disc space narrowing at L3-4, L4-5 and L5-S1.  
The diagnosis was degenerative lumbar disease with chronic 
low back pain but without evidence of nerve root entrapment.  

The veteran was examined again by VA on October 12, 2002.  It 
was noted that the veteran was seated in a wheelchair but was 
able to walk very short distances without a cane.  He was 
unsteady on his feet if he leaned over at all.  He had 
trouble rising out of a chair and mainly used his arms to 
propel himself out of the chair.  Range of motion of the low 
back was forward flexion to 90 degrees, extension to 0 
degrees with pain and audible cracking, and rotation to 20 
degrees bilaterally with pain.  He had to hold onto the 
examination table in order not to lose his balance during 
this part of the examination.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on his functional 
abilities.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's service-connected low back disability has been 
evaluated as 10 percent disabling under Diagnostic Code 5010.  
Under this code, traumatic arthritis, substantiated by X-ray 
findings, is to be evaluated as degenerative arthritis.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Under Diagnostic 
Code 5292, for limitation of motion of the lumbar spine, a 10 
percent rating requires slight limitation of motion, a 20 
percent rating requires moderate limitation of motion, and a 
40 percent rating requires severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5293, a 10 percent rating is assigned 
for mild intervertebral disc syndrome, a 20 percent rating 
for moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent rating for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent rating for persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, 5293.  

Alternatively, the Board notes that under Diagnostic Code 
5295, a 10 percent rating requires a lumbosacral strain with 
characteristic pain on motion; a 20 percent rating requires a 
lumbosacral strain accompanied by muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position; and a 40 percent rating requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

At the time of the September 1999 VA examination, the veteran 
had slight limitation of motion of the low back without 
significant pain.  He had adequate coordination with no signs 
of fatigability.  There was no palpable paraspinous muscle 
spasm over the lumbar region and no sensory deficits in the 
lower extremities.  The next relevant evidence concerning the 
veteran's back is the report of VA examination conducted on 
October 12, 2002.  At that time, it was noted that the 
veteran used a wheelchair and was only able to walk very 
short distances without a cane.  Although forward flexion was 
substantially preserved, there was significant limitation of 
motion in the low back on extension, rotation and lateral 
bending with objective evidence of pain and audible cracking.  

In view of the 2002 VA examination and in consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board 
concludes that the evidence warrants a 40 percent rating 
based on severe limitation of motion of the low back under 
Diagnostic Code 5292.  This is the highest rating under this 
code.  Having so determined, however, the Board does not find 
that the criteria for a 60 percent rating under Diagnostic 
Code 5293 have been met.  The Board notes that none of the 
findings necessary for such a rating (i.e., demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc) have 
been demonstrated.  Indeed, the presence of radiculopathy has 
been expressly ruled out.  In view of this clinical evidence, 
there is no basis to rate the disability under Code 5293.  
That being the case, the recent revision of that code is a 
moot question since the absence of a disability ratable under 
Code 5293 renders the applicability of that criteria non 
relevant to this case.  

Because this conclusion is based on the evidence first found 
on a VA examination on October 12, 2002, the 40 percent 
rating is assigned effective as of October 12, 2002.  See 
Fenderson, (authorizing separate, "staged" ratings for 
separate periods of time based on facts found).  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claim for rating 
in excess of 10 percent for degenerative joint disease of the 
lumbar spine, prior to October 12, 2002.  The Board 
concludes, though, that a 40 percent rating is warranted, 
effective October 12, 2002.  



ORDER

Entitlement to service connection for a vision disorder is 
denied.  

Entitlement to service connection for hypertension is 
granted.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine, prior to 
October 12, 2002, is denied.  

Entitlement to a 40 percent rating for degenerative joint 
disease of the lumbar spine, from October 12, 2002, is 
granted subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

